Citation Nr: 1215109	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  06-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability manifested by swollen joints. 

2.  Entitlement to service connection for a disability manifested by leg cramps, to include as secondary to arthritis of the lower extremities. 

3.  Entitlement to service connection for a chronic heart condition (claimed as an abnormal EKG). 

4.  Entitlement to service connection for a left shoulder condition. 

5.  Entitlement to service connection for a low back condition. 

6.  Entitlement to service connection for a left elbow condition. 

7.  Entitlement to service connection for a left ankle condition, to include as secondary to service-connected post operative meniscectomy of the left knee. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from September 1971 to September 1991. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran resides in Indiana, but because he is a VA employee, the Louisville, Kentucky RO is the agency of original jurisdiction.  

The Board remanded these claims in March 2009 and August 2009, and again most recently in November 2010.  As noted in the Board's November 2010 decision, its previous remand instructions outlined in March 2009 and August 2009 had been substantially complied with pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded these claims in November 2010 for further development, which has been completed, and the case is before the Board for appellate consideration.  

The issues of service connection for a left shoulder condition, a low back condition, a left elbow condition, and a left ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran a disability manifested by swollen joints (other than the specific joints for which he has sought service connection) at any time during the appeal.  

2.  The preponderance of the evidence is against a finding that the Veteran has had leg cramps at any time during the appeal. 

3.  The Veteran's incomplete right bundle branch block is a congenital defect which pre-existed his military service. 

4.  The competent medical evidence indicates that there was no worsening of the Veteran's pre-existing incomplete right bundle branch block beyond its natural progression during his military service.


CONCLUSIONS OF LAW

1.  A disability manifested by swollen joints was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Leg cramps, to include as secondary to arthritis of the lower extremities, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  The Veteran is not entitled to the presumption of soundness upon entry into service with regard to his incomplete right bundle branch block.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2011); Wagner v. Principi, 370 F. 3d. 1089 (Fed. Cir. 2004). 

4.  The Veteran's pre-existing incomplete right bundle branch block was not aggravated by service; therefore, service connection for incomplete right bundle branch block is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2009); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this case in November 2010.  The Board instructed the RO/AMC to send the Veteran notification and development action required by the Veterans Claims Assistance Act of 2000 (VCAA), provide him examinations for his claims, and to readjudicate the claims.  Subsequently, the AMC sent the Veteran a letter in December 2010 which complied with the directives of the VCAA, afforded him examinations for his claims in January 2011, and readjudicated his claims in February 2012.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in December 2004, March 2010, and December 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  A March 2006 letter, as well as the March 2010 and December 2010 letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a February 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  While the Board found that the December 2008 VA examination report was inadequate, the Veteran was afforded another examination in January 2011.  The examination report reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined the opportunity to present testimony in a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   

Swollen Joints and Leg Cramps

The Veteran has claimed service connection for various musculoskeletal conditions.  He has pending appeals for service connection for disabilities manifested by swollen joints and leg cramps as well as specific claims for service connection for disabilities of the left shoulder, low back, left elbow, and left ankle.  To the extent that the Veteran has swollen joints of the left shoulder, low back, left elbow, and left ankle, these matters will be addressed in the Remand below as they are inexplicably intertwined with the issues of service connection for these specific joints.  Thus, the decision herein will address disabilities (other than those of the left shoulder, low back, left elbow, and left ankle) manifested by swollen joints and leg cramps.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veteran was afforded an examination in January 2011 to determine the nature and etiology of his claimed swollen joints and leg cramps.  Upon evaluation of the Veteran and review of the claims folder, the examiner determined that there were no diagnosed disabilities causing leg cramps or any current disabilities manifested by swollen joints of joints other than the left shoulder, low back, left elbow, and left ankle.  The examiner clearly noted that there was no current disability manifested swollen joints.  The Board finds that this examination report is consistent with the evidence of record.  

In holder that there is no currently disability manifested by leg cramps, the Board is cognizant, as noted in the November 2010 Board remand, the December 2008 VA examiner provided a diagnosis of bilateral leg cramps; however, the examiner also later stated that "no real diagnosis has been found," further observing that there was no evidence of chronic leg cramping during the Veteran's service or thereafter.  

While the Board indicated in the November 2010 remand that there was a showing of swollen joints, the Board observes that the December 2008 VA examination report reflected that "[a]ny swelling involving the joints is very related to the degenerative changes previously documented."  That is, the examiner was linking the Veteran's current findings of degenerative arthritis to those joints for which he had made specific claims for service connection.  To the extent that the Veteran is claiming service connection for joints other than those specifically identified, the evidence does not show that he currently has a disability manifested by swollen joints. 

In previously finding that there was a current disability of swollen joints, the Board clarifies that it was referring to the degenerative changes in the joints which are the subject of the remand portion of this decision.  However, as the record currently stands, there is no competent medical evidence of degenerative arthritis/swollen joints independent of the joints for which the Veteran has filed claims.  

Based on the evidence, the Board finds that the weight of the competent medical evidence is against a finding that the Veteran has had swollen joints or leg cramps at any time during the course of the appeal.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, Hickson element (1) is not met, and the claims fail on this basis.  

The Board notes that it previously found that the December 2008 VA examination report was inadequate insofar as it addressed the nature and etiology of the Veteran's claims as the record stood at the time of its November 2010 remand.  However, it cites to the examination report here because it serves to provide additional support for the findings reported in the subsequent examination in January 2011.  

In reaching this decision, the Board has not ignored the Veteran's lay assertions.  The Veteran, as a lay person, is competent to note what he experiences, including pain and swelling.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the Board notes that the Veteran is competent to state what he experiences, such as pain and swelling.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  However, he is not competent to ascertain diagnoses or opinions with regard to the diagnosis of any particular disability manifested by swollen joints or leg cramping disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight to the January 2011 VA examiner's findings as they were provided by a licensed physician.

The weight of the evidence is against the Veteran's claims and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for degenerative arthritis and leg cramps is not warranted. 

Heart Disability

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel  noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service." 

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 
Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein. 

VA General Counsel has held that service connection can be granted for congenital abnormalities which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) (a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexist claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition). 

The Veteran's entrance examination fails to reflect that the Veteran experienced any symptomatology related to his heart prior to service or that he had a heart condition that preexisted his active military service.  

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service. 38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84   (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516   (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 
Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245   (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99. 

The Board must therefore determine whether the Veteran's incomplete right bundle branch block is a congenital defect or disease.  If the Board finds that it is a defect, the presumption of soundness does not apply and service connection is only warranted for the disorder if there was a superimposed disease or injury during service.  If it is determined that the Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515   (1993).  VA's Office of General Counsel  has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253  (1990). 

After review of the evidence of record, the Board finds that the Veteran's current heart condition (an incomplete right bundle branch block) is a congenital disease and therefore subject to the presumption of soundness.  VA's Office of General Counsel distinguished between congenital or developmental defects and diseases by drawing on medical authorities and case law from other federal jurisdictions.  It concluded that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  In this case, while the Veteran's incomplete right bundle branch block is congenital such condition, evaluated by ECG studies, appears to be capable of improving or deteriorating.  Thus, the Board will proceed with a discussion of the presumption of soundness. 

The Board finds that the record contains sufficient evidence to rebut the presumption of soundness as the Veteran's incomplete right bundle branch block clearly and unmistakably existed prior to service and was not aggravated therein.  With respect to whether this disability preexisted active service, the Board observes that both the December 2008 and January 2011 VA examiners determined that the heart disability was a congenital disability which existed prior to service.  The 2011 examiner specifically noted that the etiology of this disability had "nothing to do with military service."  As there is no other evidence to contradict these conclusions, the Board finds them definitive.  Accordingly, the Board concludes that the evidence clearly and unmistakably establishes that the Veteran's claimed disability pre-existed service.  

The evidence also clearly and unmistakably demonstrates that this disability was not aggravated by active service.  The presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service.  See Maxson v. West, 12 Vet. App. 453 (1999); see also Sondel v. West, 13 Vet. App. 213 (1999).  Records in service show that an ECG showed incomplete right bundle branch block and that he began experiencing "black outs" within the first few years of his service.  See service treatment records dated in February 1973 and March 1976.  Notwithstanding the foregoing, as noted by the January 2011 VA examiner, current ECG readings in 2011 were unchanged from the earliest tracings in the service treatment records.  Furthermore, more recent workups revealed no evidence of coronary artery disease or structural heart disease.  The examiner observed that the evidence showed no aggravation of this congenital condition by active military service. 
The Board finds that the VA medical opinion is probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran has submitted no competent evidence contrary to the examination findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Board notes that the Veteran is competent to note what he experiences, including chest pain.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  
However, in this case, the question as to whether a congenital heart disability was aggravated in service is a complex medical question and appropriate expertise is required to address it.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render such a finding.  In this circumstance, the Board gives more weight to the January 2011 VA examiner's findings as it was provided by a licensed physician.

The weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a heart disability is not warranted. 


ORDER

Entitlement to service connection for a disability manifested by swollen joints is denied. 

Entitlement to service connection for leg cramps, to include as secondary to arthritis of the lower extremities, is denied. 

Entitlement to service connection for a chronic heart condition (claimed as an abnormal EKG) is denied. 


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

With respect to the claim for service connection for a left ankle disability, the Board finds that evidence of record is insufficient to render a decision.  Service treatment records show that the Veteran was seen on multiple occasions for complaints related of the left ankle.  In March 1982, the Veteran complained of left ankle pain and swelling and an assessment of left foot instep sprain was noted.  X-rays at the time revealed marked soft tissue swelling over lateral malleolus, no evidence of underlying fracture or dislocation, intact ankle mortis, and ligamentous injury was not excluded.  The Veteran was later seen in March 1986 for a left ankle sprain.  On VA examination in December 2008, the examiner, noting diagnosis of degenerative joint disease of the left ankle, found that there was no information in the service records suggesting significant injuries during service and found that the changes in the joints were consistent with aging.  

The Veteran was most recently evaluated in January 2011, during which time the VA examiner found that there was no current left ankle disability.  Citing to 2005 x-rays showing a normal left ankle, the examiner found that there was no left ankle disability caused or aggravated by the service-connected left knee disability.  The January 2011 VA examination report is inadequate, as the basis for the examiner's sparse opinion is that the Veteran does not have a current left ankle disability.  However, the record clearly shows that the Veteran was diagnosed with a left ankle disability in December 2008 and was also seen in service for complaints related to his left ankle.  

Additionally, in the alternative, the Veteran contends that his left ankle disability is secondary to his service-connected left knee disability.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (as in effect prior to October 10, 2006).  [The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Because the Veteran submitted his claim in June 2004, prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation).  
Therefore, the Board finds that another examination is necessary to determine the nature and etiology of the current left ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

As to the claims for service connection for a left elbow disability and left shoulder disability, the December 2008 VA examiner found degenerative joint disease in both joints and indicated that there was no evidence in the service records that there was a significant injury during service.  The December 2008 VA examiner also noted the Veteran's report that he had left elbow and left shoulder pain since service.  

On VA examination in January 2011, the VA examiner noted that the Veteran never complained of left elbow or left shoulder problems in service and opined that neither disabilities were caused by or a result of his service.  The Board finds that the January 2011 VA examination is inadequate as the examiner did not take into account the Veteran's statements as to having problems with both joints during service, and continuously since that time.  The Board notes that the Veteran is competent and credible with regard to his assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  On remand, the Veteran should be provided another VA examination to determine the nature and etiology of any left elbow and left shoulder disability, taking into account all the pertinent evidence including the Veteran's lay statements as to onset during service and continuity of symptoms since service.   

With respect to the claim for service connection for a low back disability, the Veteran contends and the evidence reflects that he was treated in service for complaints related to the low back.  Records dated in July 1978 show he was seen for a muscle spasm in the thoracic spine and he again complained of low back pain in February 1980 and April 1980.  During the December 2008 VA examination, the Veteran asserted that within a month of service discharge he had an episode of back pain so severe that he was seen in the emergency room.  

In finding that the Veteran's low back disability was not caused or a result of service, the January 2011 VA examiner noted that there was no chronic low spine disability diagnosed in service.  Although the examiner observed that the Veteran had been seen twice for complaints related to the low back, the examiner found that these were acute problems which resolved in service and also noted that an x-ray within a year of service discharge was normal.  The Board finds that on remand, the Veteran should be afforded another examination for his low back to take into account his assertions of having pain within a month of service discharge.  In particular, on remand, the examiner should elicit from the Veteran a more complete history of his back problems.     

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination with an examiner that has not previously examined the Veteran to ascertain the nature and etiology of his current left ankle disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine whether the Veteran has a current left ankle disability and if so indicate the diagnosis.  If a disability is not found on examination, the examiner must address the evidence of record showing a diagnosis for degenerative joint disease. Additionally, the examiner must address the following: 

(a) Whether there is a 50 percent or better probability that the disability is related to the Veteran's military service, to include the notations of ankle strain during service.  

(b) Whether there is a 50 percent or better probability that the current left ankle disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected left knee disability.  

(c) If the examiner determines that the Veteran's left ankle disability is aggravated (i.e., permanently worsened) by the left knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner should provide a rationale for all opinions rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule the Veteran for an appropriate VA examination with an examiner that has not previously examined the Veteran to determine the likely etiology of any current left elbow and left shoulder disability.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must render an opinion as to whether any current left elbow and/or left shoulder disability is at least as likely as not (50 percent probability or greater) etiologically related to or had its onset in service.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the symptoms reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

All findings must be reported in detail and all indicated testing must be accomplished. 

If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Schedule the Veteran for an appropriate VA examination with an examiner that has not previously examined the Veteran to determine the likely etiology of any current low back disability.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should elicit from the Veteran a detailed history of his back problems. 

The examiner must render an opinion as to whether any current low back disability is at least as likely as not (50 percent probability or greater) etiologically related to or had its onset in service.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the onset of the symptoms that the Veteran may report, as well as any competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

All findings must be reported in detail and all indicated testing must be accomplished. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5. Then, after ensuring any other necessary development has been completed as a result of the above instructions, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


